DETAILED ACTION
This action is in response to the RCE filed 03 March 2022.
Claims 47–91 are pending. Claims 47 and 91 are independent.
Claims 47–91 are rejected.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 16 March 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Continued Examination
A request for continued examination under 37 C.F.R. § 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 C.F.R. § 1.114 and the fee set forth in 37 C.F.R. § 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 C.F.R. § 1.114 and prosecution in this application has been reopened pursuant to 37 C.F.R. § 1.114. Applicant’s submission filed on 03 March 2022 has been entered.
Response to Arguments
The objection to the specification is withdrawn in light of the amendment.
The rejections of claims 47–91 under § 112(a) and 112(b) are withdrawn in light of the amendment.
Applicant's arguments filed 03 March 2022 have been fully considered but they are not persuasive.
Applicant argues that Stoner, Lorch, and Goodman do not teach presenting content to a user in “predetermined discrete strings” (remarks, pp. 15–20). Only Goodman is cited for these limitations; however, Applicant does not provide any specific arguments regarding the citations to Goodman (remarks, p. 19). Therefore, the rejections are maintained.
Applicant argues, regarding claim 65, that Hunter does not teach associating an incremental monetary charge with a performance of a first action or increasing a total monetary charge (remarks, p. 22). However, these limitations are only present in claim 65 insofar as they are recited in claim 63, from which claim 65 depends. Claim 63 is rejected in view of Lorch; one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant argues for the remaining claims based on the alleged patentability of claim 47, from which they ultimately depend, which has been addressed above.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 C.F.R. § 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(1)–706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 C.F.R. § 1.321(b). 

Claims 47 and 91 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 96 of copending application no. 14/965,855. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims recite essentially the same invention, using different wording (“redirecting” in response to the user having reached a certain “string number” versus “presenting a second version” in response to a user viewing a certain number of units of content).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections—35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are 
Claims 47–61, 68–76, and 91 are rejected under 35 U.S.C. § 103 as being unpatentable over Stoner et al. (US 2012/0200573 A1) [hereinafter Stoner] in view of Goodman (“The Complete HyperCard Handbook, Second Edition”). “The Unicode Standard, Version 6.1, Chapter 2: General Structure" is evidence of a characteristic inherent in the disclosure of Stoner (see MPEP 2131.01(III)).
Regarding independent claim 47, Stoner teaches [a] method of governing presentation of content to a user, comprising:	creating a document file, wherein the document file is a computer-readable file that includes content, […]; 	[…]	performing, by the user, one of a first predetermined action and a second predetermined action; A user makes an indication that they wish to view the next page (Stoner ¶ 54).	in response to each performance of the first predetermined action, presenting a subsequent sequential unit of the content to the user in place of the current unit of the content such that the subsequent unit becomes the current unit; The next page of the book is displayed (Stoner ¶ 54).	[…]
Stoner teaches electronic books with variable pagination (Stoner ¶ 8) but does not expressly teach “predefined discrete strings” [as defined by wherein the content is divided into predefined discrete strings, wherein each said string constitutes a single unit of the content, and wherein the units of content are arranged in sequence HyperCard stacks, which are files comprising a plurality of cards [“predefined discrete strings”] (Goodman, p. 20) having a fixed size (Goodman, p. 92–93). The cards can be viewed in order (Goodman, p. 45) or be programmed to navigate to another particular card (Goodman, p. 407–409). Objects on the cards can be programmed to transition between visible and non-visible states (Goodman, p. 449–450).	presenting the content to the user, one said unit at a time in sequence, via an electronic display device, wherein the unit of content that is presented to the user at any time is a current unit of content corresponding to a current string of content; The cards are displayed one at a time (Goodman, p. 348).	in response to performance of the second predetermined action:	presenting a redirected sequential unit of the content to the user in place of the current unit of the content if the string includes a redirect delimiter, and A “Go” command [“redirect delimiter”] can be used to redirect the browser to another card [content unit] (Goodman, pp. 407–408).	continuing to present the current unit of the content to the user if the string does not include a redirect delimiter, The Go command must be used to link between two cards [therefore its absence would cause the browser not to redirect to a different card] (Goodman, pp. 407–408).	wherein the redirected unit of the content is a unit of content that is any unit of content in the document file designated by the redirect delimiter regardless of the sequence. The Go command can redirect the browser to any other card, specified using the card’s ID, ordinal number, relative position, etc. (Goodman, p. 408).
It would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to incorporate the teachings of Goodman into those of Stoner. One would have been motivated to do so as a matter of substituting a known equivalent (fixed pages) to arrive at a predictable result (the invention of Stoner, wherein the content on each page is fixed rather than variably paginated).
Regarding dependent claim 48, the rejection of parent claim 47 is incorporated and Stoner/Goodman further teaches:	at least one of the strings includes at least one delimiter of at least one type. The pages may have markup tags (Stoner ¶ 17).
Regarding dependent claim 49, the rejection of parent claim 48 is incorporated and Stoner/Goodman further teaches:	at least one of the strings includes at least one stop delimiter that causes the stopping of presentation of content until the performing of, by the user, the one of the first predetermined action and the second predetermined action. The book may include a tag prompting a user to perform a task before continuing (Stoner ¶ 57).
Regarding dependent claim 50, the rejection of parent claim 49 is incorporated and Stoner/Goodman further teaches:	the stop delimiter is disposed at an end of the at least one of the strings. The markup tags can be placed anywhere (Stoner ¶ 17, FIG. 13).
Regarding dependent claim 51, the rejection of parent claim 49 is incorporated and Stoner/Goodman further teaches:	the stop delimiter is disposed prior to an end of the at least one of the strings wherein the method further comprises stopping presentation of content at the stop delimiter and before the at least one complete said unit of content has been presented. Content may be locked e.g., the first time the user views the book (Stoner ¶ 53).
Regarding dependent claim 52, the rejection of parent claim 48 is incorporated and Stoner/Goodman further teaches:	at least one of the strings includes at least one pause delimiter that causes the pausing of presentation of content for a predetermined amount of time. A quiz may be paused such that the user can only answer with a certain frequency (Stoner ¶ 57).
Regarding dependent claim 53, the rejection of parent claim 52 is incorporated and Stoner/Goodman further teaches:	the predetermined amount of time is based on a value associated with the at least one pause delimiter. The frequency may be a certain value, e.g. one day (Stoner ¶ 57).
Regarding dependent claim 54, the rejection of parent claim 47 is incorporated and Stoner/Goodman further teaches:	the subsequent sequential unit of the content is the next subsequent sequential unit of the content. The next page of the book is displayed (Stoner ¶ 54).
Regarding dependent claim 55, the rejection of parent claim 47 is incorporated and Stoner/Goodman further teaches:	wherein the subsequent sequential unit of the content is a unit of content subsequent to the next subsequent sequential unit of the content if the string includes a skip value. The Go command can link to the next card in the sequence, or any other card [therefore including any subsequent card in the sequence] (Goodman, p. 408).
Regarding dependent claim 56, the rejection of parent claim 55 is incorporated and Stoner/Goodman further teaches:	the redirected unit is a unit in the sequence prior to the content unit. If the user answers a question incorrectly, they may be sent to a previous part of the book (Stoner ¶ 57).
Regarding dependent claim 57, the rejection of parent claim 56 is incorporated and Stoner/Goodman further teaches:	the redirected unit is a first unit in the sequence. The user may be sent to a previous part of the book [i.e. “a” first unit, though not necessarily “the” first unit] (Stoner ¶ 57).
Regarding dependent claim 58, the rejection of parent claim 56 is incorporated and Stoner/Goodman further teaches:	wherein the redirected unit is a unit for which the string was previously determined to include a skip value. The Go command can link to any card [therefore including a previous card in the sequence, e.g. one that was previously skipped by a Go command on another card] (Goodman, p. 408).
Regarding dependent claim 59, the rejection of parent claim 55 is incorporated and Stoner/Goodman further teaches:	checking a string counter number of current string and comparing the string counter number to a target string counter number. Each card has a unique ID number, as well as a number based on its location in the sequence [string counter number] (Goodman, pp. 125–126). Numbers can be compared using, e.g. equality operators (Goodman, pp. 566–567).
Regarding dependent claim 60, the rejection of parent claim 55 is incorporated and Stoner/Goodman further teaches:	at least one unit for which the unit condition is determined to be a skip value includes annotation content. The content may be auxiliary to the content of the book (Stoner ¶ 57).
Regarding dependent claim 61, the rejection of parent claim 47 is incorporated and Stoner/Goodman further teaches:	at least one unit for which the unit condition is determined to be a skip value includes advertising content. The content may include a trailer for a book (Stoner ¶ 44).
Regarding dependent claim 68, the rejection of parent claim 47 is incorporated and Stoner/Goodman further teaches:	the first predetermined action is providing a correct response to a query. The user may answer a question correctly (Stoner ¶ 57).
Regarding dependent claim 69, the rejection of parent claim 47 is incorporated and Stoner/Goodman further teaches:	the first and second predetermined actions include movement of respective first and second action keys, wherein the action keys are elements of an input device coupled for communication with a microprocessor device that is coupled for communication with the electronic display device. The user may interact with the book using a touch screen (Stoner, ¶ 41).
Regarding dependent claim 70, the rejection of parent claim 47 is incorporated and Stoner/Goodman further teaches:	at least some of the units of content include textual content. The book contains text and markup (Stoner ¶ 54).
Regarding dependent claim 71, the rejection of parent claim 47 is incorporated and Stoner/Goodman further teaches:	at least one unit of content includes an amount of content that is too large to be displayed on a single screen of the electronic display device, the method further including scrolling the displayed content. Content that is too large may be scrolled (Stoner ¶ 8).
Regarding dependent claim 72, the rejection of parent claim 47 is incorporated and Stoner/Goodman further teaches:	the electronic display device is a dedicated content reader. The device may be an e-reader device (Stoner ¶ 41).
Regarding dependent claim 73, the rejection of parent claim 47 is incorporated and Stoner/Goodman further teaches:	creating a document file does not include writing programming code. The book is created using markup (Stoner ¶ 17).
Regarding dependent claim 74, the rejection of parent claim 47 is incorporated and Stoner/Goodman further teaches:	the content further includes at least one object tag. The tag may be an audio, video, animation, etc. object (Stoner ¶ 41).
Regarding dependent claim 75, the rejection of parent claim 74 is incorporated and Stoner/Goodman further teaches:	the at least one object tag includes at least one of formatting tags, hyperlink tags, image source tags, sound source tags, video source tags, table tags, form tags, frame tags, style tags, div tags, class tags, embed tags, object elements, programming code, and computer applets. The tag may be an audio, video, animation, etc. object (Stoner ¶ 41).
Regarding dependent claim 76, the rejection of parent claim 47 is incorporated and Stoner/Goodman further teaches:	presenting the content includes reading the document file using a network interface. The HyperCards may be accessed using a network (Goodman, pp. 794–795).
Regarding independent claim 91, this claim recites limitations substantially similar to those of claim 47, and therefore is rejected for the same reasons. Stoner further teaches [a]n integrated device comprising a storage medium, a microprocessor device, and an electronic display device (Stoner ¶ 41) [the mobile phone and tablet devices mentioned are commonly known to have storage memory, processors, and display screens].
Claims 62–64, 66, 67, 77, 85, and 86 are rejected under 35 U.S.C. § 103 as being unpatentable over Stoner and Goodman, further in view of Lorch (US 2013/0185198 A1).
Regarding dependent claim 62, the rejection of parent claim 47 is incorporated. Stoner/Goodman teaches purchasing electronic books (Stoner, ¶¶ 53, 60) but does not expressly teach doing so incrementally. However, Lorch teaches:	associating an incremental monetary charge with a performance of at least one of the first predetermined action and the second predetermined action. Pricing may be based on, e.g. a number of pages read [the action of moving from one page to the next] (Lorch ¶¶ 47, 73).
It would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to incorporate the teachings of Lorch into those of Stoner/Goodman. Doing so would have been a matter of simple substitution of one known element (the purchasing of a book in Stoner) for another (the incremental purchase of a book in Lorch) to obtain a predictable result (an interactive book which can be purchased incrementally).
Regarding dependent claim 63, the rejection of parent claim 62 is incorporated and Stoner/Goodman/Lorch further teaches:	increasing a total monetary charge each time the at least one of the first predetermined action and the second predetermined action is performed. The user’s balance is reduced for each charge (Lorch ¶ 53).
Regarding dependent claim 64, the rejection of parent claim 63 is incorporated and Stoner/Goodman/Lorch further teaches:	increasing the total monetary charge according to a predetermined mathematical formula applied by the program file. A content pricing module uses a charging model (Lorch ¶¶ 72, 73).
Regarding dependent claim 66, the rejection of parent claim 63 is incorporated and Stoner/Goodman/Lorch further teaches:	notifying the user each time the total monetary charge is increased. The user can be notified of their account balance via an alert or alteration of the book’s appearance (Lorch, ¶ 139).
Regarding dependent claim 67, the rejection of parent claim 63 is incorporated and Stoner/Goodman/Lorch further teaches:	providing indicia to the user showing the total monetary charge. The UI displays the user’s balance (Lorch, FIG. 15).
Regarding dependent claim 77, the rejection of parent claim 76 is incorporated. Stoner/Goodman teaches an electronic book using mark-up tags (Stoner, ¶ 17) but does not expressly teach using a web browser. However, Lorch teaches:	the network interface is a web browser. The book may be obtained through a web-based store (Lorch ¶ 37).
It would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to incorporate the teachings of Lorch into those of Stoner/Goodman. Doing so would have been a matter of simple substitution of one known element (the app of Stoner) for another (the web browser of Lorch) to obtain a predictable result (an interactive book which can be viewed in a web browser).
Regarding dependent claim 85, the rejection of parent claim 84 is incorporated. Stoner/Goodman teaches purchasing electronic books (Stoner, ¶¶ 53, 60) but does not expressly teach doing so incrementally. However, Lorch teaches:	the particular character combination is a fee delimiter. Certain portions of the book may have a specific charge (Lorch ¶ 73).
It would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to incorporate the teachings of Lorch into those of Stoner/Goodman. Doing so would have been a matter 
Regarding dependent claim 86, the rejection of parent claim 85 is incorporated and Stoner/Goodman/Lorch further teaches:	the particular character combination includes a digital number indicating a fee amount for the fee delimiter. The charge may be a fixed dollar amount (Lorch ¶ 73).
Claim 65 is rejected under 35 U.S.C. § 103 as being unpatentable over Stoner, Goodman, and Lorch, further in view of Hunter (US 2014/0259043 A1).
Regarding dependent claim 65, the rejection of parent claim 63 is incorporated. Stoner/Goodman/Lorch teaches asking a user to answer a question, but do not appear to expressly teach:	posing at least one factual question to the user;	receiving from the user at least one answer corresponding to the at least one question; and	determining a score based on the correctness of the at least one answer;	calculating, according to a mathematical formula, a value according to the score;	multiplying one of the incremental monetary charge and the total monetary charge by the value.
.
Claims 78–84, 87, and 88 are rejected under 35 U.S.C. § 103 as being unpatentable over Stoner and Goodman, further in view of Newell (US 2013/0209981 A1).
Regarding dependent claim 78, the rejection of parent claim 47 is incorporated. Stoner/Goodman teaches e-books with integrated animations, videos, etc. but do not appear to expressly teach:	the document file includes a program file component and a text file component.
However, in an analogous art, Newell teaches using programming code in an electronic book (Newell ¶ 17). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the teachings of Newell into those of Story. One would have been motivated to do so because it would allow for immersive elements to be added to the book [therefore making it more attractive to customers] (Newell ¶ 2).
Regarding dependent claim 79, the rejection of parent claim 78 is incorporated and Stoner/Goodman/Newell further teaches:	the program file component includes programming code. JavaScript code (Newell ¶ 17).
Regarding dependent claim 80, the rejection of parent claim 78 is incorporated and Stoner/Goodman/Newell further teaches:	the program file component includes code written in a scripting programming language. JavaScript code (Newell ¶ 17).
Regarding dependent claim 81, the rejection of parent claim 78 is incorporated and Stoner/Goodman/Newell further teaches:	the program file component governs content presentation. The script triggers content, e.g. sounds (Newell ¶ 17).
Regarding dependent claim 82, the rejection of parent claim 78 is incorporated and Stoner/Goodman/Newell further teaches:	the text file component is one of a plaintext file, an HTML file, and an XHTML file that embodies content. The e-book file consists of text with mark-up, i.e. a plain text file1 (Stoner, ¶ 55).
Regarding dependent claim 83, the rejection of parent claim 78 is incorporated and Stoner/Goodman/Newell further teaches:	the at least one delimiter is disposed at a selected position of the text file component of the document file, defining delimited content of the text file component not including the delimiter, the method further comprising tracking at least one of predetermined events and actions that occur while units of content are presented to the user. The tags the user has reached are tracked (Stoner ¶ 53).
Regarding dependent claim 84, the rejection of parent claim 83 is incorporated and Stoner/Goodman/Newell further teaches:	the selected position is occupied by a particular character combination including the at least one delimiter. The text includes tags surrounded by, e.g. left and right angle brackets (Stoner, FIG. 13).
Regarding dependent claim 87, the rejection of parent claim 83 is incorporated and Stoner/Goodman/Newell further teaches:	stopping advancement of content until further action is taken by the user; and The user may be asked a question to continue (Stoner ¶ 57).	pausing presentation of content for a selectable, discrete number of time units occurs when the at least one delimiter is reached as units of content are presented to the user. The question may be paused for, e.g. a day if answered incorrectly (Stoner ¶ 57).
Regarding dependent claim 88, the rejection of parent claim 83 is incorporated and Stoner/Goodman/Newell further teaches:	tracking predetermined events and/or actions that occur while units of content are presented to the user includes at least one of tracking a tracked number of the delimiters passed while units of content are presented to the user, and tracking a tracked number of the units of content passed while units of content are presented to the user. The number of tags passed is tracked (Stoner ¶ 53).
Claims 89 and 90 are rejected under 35 U.S.C. § 103 as being unpatentable over Stoner, Lorch, and Goodman, further in view of Newell (US 2013/0209981 A1).
Regarding dependent claim 89, the rejection of parent claim 88 is incorporated. Stoner/Goodman/Newell teaches purchasing electronic books (Stoner, ¶¶ 53, 60) but does not expressly teach doing so incrementally. However, Lorch teaches:	associating a variable monetary charge with the at least one of the tracked number of delimiters and the tracked number of units of content. The charge applied may vary based on, e.g. a number of pages [units of content] (Lorch ¶ 73).
It would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to incorporate the teachings of Lorch into those of Stoner/Goodman. Doing so would have been a matter of simple substitution of one known element (the purchasing of a book in Stoner) for another (the incremental purchase of a book in Lorch) to obtain a predictable result (an interactive book which can be purchased incrementally).
Regarding dependent claim 90, the rejection of parent claim 88 is incorporated. Stoner/Goodman teaches purchasing electronic books (Stoner, ¶¶ 53, 60) but does not expressly teach doing so incrementally. However, Lorch teaches:	the first and second predetermined actions include movement of respective first and second action keys, wherein the action keys are elements of an input device coupled for communication with a microprocessor device that is coupled for communication with the electronic display device, the method further comprising increasing a total monetary charge each time at least one of	the tracked number of the delimiters increases; The user can select to view the next page (Lorch ¶ 137).	the tracked number of the units of content increases; and The charge may increase based on the number of segments of the book read (Lorch ¶ 73).	any of the action keys is actuated by the user.
It would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to incorporate the teachings of Lorch into those of Stoner/Goodman. Doing so would have been a matter of simple substitution of one known element (the purchasing of a book in Stoner) for another (the incremental purchase of a book in Lorch) to obtain a predictable result (an interactive book which can be purchased incrementally).
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tyler Schallhorn whose telephone number is 571-270-3178. The examiner can normally be reached on Monday through Friday, 8:30 a.m. to 6 p.m. (ET).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on 571-272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in the USA or Canada) or 571-272-1000.
/ANDREW R DYER/Primary Examiner, Art Unit 2176                                                                                                                                                                                                        
/Tyler Schallhorn/Examiner, Art Unit 2176




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The examiner interprets “plain text” according to its plain and ordinary meaning in the art: “Plain text is a pure sequence of character codes; plain Unicode-encoded text is therefore a sequence of Unicode character codes. […] The simplicity of plain text gives it a natural role as a major structural element of rich text. SGML, RTF, HTML, XML, and TEX are examples of rich text fully represented as plain text streams, interspersing plain text data with sequences of characters that represent the additional data structures. They use special conventions embedded within the plain text file, such as ‘<p>’, to distinguish the markup or tags from the ‘real’ content.” (The Unicode Standard, Version 6.1, p. 14–15)